Citation Nr: 0703987	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  98-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of spinal fusion of L4-S1, with pathology between 
L4 and L5, and radiculopathy of the right lumbosacral plexus, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling, for the period May 29, 1997, to May 30, 
2005, for service-connected anxiety disorder. 

3.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 70 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1959 to 
December 1959, with subsequent service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO).

The issues of entitlement to an increased evaluation for 
postoperative residuals of spinal fusion of L4-S1, with 
pathology between L4 and L5, and radiculopathy of the right 
lumbosacral plexus; entitlement to an initial evaluation in 
excess of 10 percent disabling, for the period May 29, 1997, 
to May 30, 2005, for service-connected anxiety disorder; and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, are addressed 
in the Remand portion of the decision below, and are remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDING OF FACT

The veteran's anxiety disorder is currently manifested by 
occasional passive suicidal ideation, adequate hygiene, good 
communication, full orientation to person, time, and place, 
and difficulty participating in social activities, but no 
hallucinations or delusions, or suicidal or homicidal intent 
or plans.  


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected anxiety disorder, for the period beginning May 31, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Because 
the pertinent regulations concerning VA's duties to notify 
and assist were not enacted until 2000, notification of these 
duties prior to the initial adjudication of the veteran's 
claim was impossible.  However, a letter dated in November 
2002 satisfied the duty to notify provisions; additional 
letters were sent in March 2004 and May 2005.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded a VA 
examination in May 2005.  38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By a November 2005 rating decision, a 70 percent evaluation 
was assigned for the veteran's service-connected anxiety 
disorder, under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9413, effective May 31, 2005.  38 C.F.R. § 
4.130, Diagnostic Code 9413 (2006).  A 70 percent evaluation 
is warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  The maximum 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

In this case, the evidence does not support an evaluation 
greater than 70 percent disabling for the period beginning 
May 31, 2005.  The May 2005 VA examination, the only 
pertinent evidence of record for this period, does not 
reflect that the veteran experiences hallucinations or 
delusions, or displays grossly inappropriate behavior.  
Although he has reported occasional passive suicidal 
ideation, he denied any active intent or plan, or any 
homicidal ideation, intent, or plan.  The examiner found the 
veteran to be appropriately groomed, and the veteran denied 
being unable to maintain adequate hygiene.  It was also noted 
that he was fully oriented to time, place, and person.  There 
was no evidence that his thought content, while congruent to 
his depressed mood, was grossly impaired; he was able to 
communicate with the examiner, exhibiting good eye contact.  
Finally, although it was noted that the veteran struggled to 
participate in social activities outside his home, such 
difficulty does not appear to rise to the level of total 
social impairment.  There is evidence that he has maintained, 
albeit with difficulty, his marriage over the course of 
several decades, and continues a relationship with his 
children and grandchildren.  Although he reported not leaving 
his house often to socialize, it does not appear that this is 
totally due to his anxiety disorder, but rather to a 
combination of his anxiety disorder and his back disorder, 
the latter of which causes constant pain and curtails the 
veteran's mobility.  Accordingly, an evaluation greater than 
70 percent disabling for the period beginning May 31, 2005, 
is not warranted.

Because there is no evidence that, for the period beginning 
May 31, 2005, the veteran experienced total social and 
occupational impairment due to his anxiety disorder 
symptomatology, the preponderance of the evidence is against 
his claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for service-connected anxiety 
disorder is denied.



REMAND

The veteran underwent a VA spine examination in May 2005.  At 
that time, he reported erectile dysfunction, bladder 
dysfunction, and back pain which radiated through his gluteus 
muscles to his thigh muscles and groin area.  The most 
recently amended rating criteria of spinal disorders requires 
that any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Note (1) (2006).  

However, while the examiner noted the presence of pain which 
radiated to the gluteus muscles and thigh muscles on straight 
leg raises, it was not discussed whether the erectile 
dysfunction and bladder dysfunction, as well as the pain 
which the veteran reported also radiates to his groin area, 
were related to the veteran's back disorder, were related to 
a nonservice-connected disorder such as the veteran's 
diabetes, or were independent conditions.  Because it must be 
determined whether these conditions, and any additional 
neurological abnormalities found on examination, are related 
to the veteran's service-connected spine disorder, a VA 
neurological disorders examination must be accomplished.

Additionally, past development of the veteran's claim for an 
initial evaluation in excess of 10 percent disabling for 
anxiety disorder resulted in VA psychiatric examinations 
conducted in September 1997, February 1999, and April 2003.  
However, the April 2003 VA examination noted that the veteran 
had been a psychiatric outpatient at a satellite clinic of a 
VA Medical Center since 1997.  Review of the record reveals 
only VA outpatient psychiatric treatment records through 
February 1999.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
must be obtained prior to any further appellate review.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Thus, the more recent VA outpatient psychiatric treatment 
records, dated subsequent to February 1999, must be obtained.

Finally, the veteran claims entitlement to TDIU.  Service 
connection is currently in effect for anxiety disorder, 
evaluated as 70 percent disabling, and postoperative 
residuals of spinal fusion of L4-S1, with pathology between 
L4 and L5, and radiculopathy of the right lumbosacral plexus, 
evaluated as 60 percent disabling.  Accordingly, the 
veteran's service-connected disabilities merit a combined 
disability evaluation of 90 percent, and thus meet the 
schedular criteria to establish eligibility for TDIU.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.

However, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  Although 
objective medical opinions as to the veteran's 
unemployability exist in the record, specifically private 
opinions dated in November 1998 and January 1999, and a VA 
examiner opinion dated in May 2005, none of these opinions 
comply with VA criteria for a sufficient TDIU opinion because 
they only address individual disabilities, or discuss 
service-connected disabilities as well as nonservice-
connected disabilities.  To that end, RO should obtain a 
medical opinion as to whether both of the veteran's service-
connected disabilities, alone, and not in concert with his 
other, nonservice-connected disabilities, render him unable 
to obtain or retain substantially gainful employment.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  The RO 
must also obtain the veteran's VA 
outpatient psychiatric treatment 
records dated from February 1999 to the 
present.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
these records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be scheduled for a 
VA neurological examination to 
determine the existence and extent of 
any neurological manifestations related 
to his service-connected postoperative 
residuals of spinal fusion of L4-S1, 
with pathology between L4 and L5, and 
radiculopathy of the right lumbosacral 
plexus.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated diagnostic tests and studies 
must be accomplished, and the results 
of any testing must be reviewed prior 
to completion of the report.  The 
examiner must state whether there are 
any neurological abnormalities present, 
including but not limited to erectile 
dysfunction and bladder dysfunction, 
and opine as to whether they are 
related to the veteran's postoperative 
residuals of spinal fusion, or to 
another disorder.  

The veteran must also be scheduled for 
a VA examination to determine the 
impact that his 
service-connected disabilities have on 
his employability.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran is unable to obtain or 
retain employment due only to his 
service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  

If any opinion cannot be given without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
must be provided for any opinions 
expressed.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice sent was returned as 
undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit sought 
on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


